Citation Nr: 9927632	
Decision Date: 09/27/99    Archive Date: 10/05/99

DOCKET NO.  97-00 244	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1. Whether new and material evidence has been submitted to 
reopen a claim for anal incontinence.  

2. Whether new and material evidence has been submitted to 
reopen a claim for an abdominal aortic aneurysm.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. McCain Parson, Associate Counsel


INTRODUCTION

The veteran, a physician, served on active duty from July 
1943 to December 1945 and from July 1947 to July 1950. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1996 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Los Angeles, California, that denied reopening the claims for 
service connection of anal incontinence and an abdominal 
aortic aneurysm. 

The Board observes that it denied reopening the claim of 
service connection for anal incontinence among other claims 
in January 1967, January 1982, June 1983, and December 1993.  
Similarly, the Board denied service connection for an 
abdominal aortic aneurysm in December 1993.  By a Memorandum 
Decision in December 1994, the United States Court of Appeals 
for Veterans Claims (formerly the United States Court of 
Veterans Appeals (hereinafter "the Court")) held that the 
December 1993 decision did not manifest either factual or 
legal error to warrant reversal or remand.  

By a letter dated in October 1998, the veteran withdrew his 
request for a travel Board hearing.  In that same letter, the 
veteran asserted that he sustained a brain injury with 
resulting mental disability, hemiplegia, bilateral foot drop, 
and other disabilities as a direct result of treatment by the 
VA Medical Center at Long Beach from December 1996 to June 
1998.  This matter has not been developed for appellate 
review and is referred to the RO for appropriate development 
and adjudication.  Brannon v. West, 12 Vet. App. 32, 34 
(1998); Suttman v. Brown, 5 Vet. App. 127, 132 (1993).  The 
RO has not fully adjudicated any other issue and the Board 
may not unilaterally take jurisdiction of any additional 
claims.  The RO should request the veteran to clearly 
indicate what additional claims he wishes to pursue.  The RO 
should then take appropriate action to adjudicate these 
claims.  In any event, no other issue is before the Board at 
this time.


FINDINGS OF FACT

1. All relevant evidence necessary for an equitable 
disposition of these claims has been obtained by the RO.  

2. A December 1993 Board decision, later upheld by the Court 
in December 1994, found that new and material evidence had 
not been submitted to reopen the service connection claims 
for (i) anal incontinence on the basis that the medical 
evidence did not establish a relationship to his service; 
and (ii) an abdominal aortic aneurysm on the basis that 
the condition was not diagnosed or treated in-service nor 
within one year following his release from service.  

3. Evidence submitted subsequent to the December 1993 Board 
decision includes a hearing transcript and the veteran's 
statements in support of his claims.  

4. This evidence received since December 1993 is cumulative 
and redundant, and thus not new, or not probative and thus 
not material. 



CONCLUSION OF LAW

The December 1993 Board decision, which denied reopening the 
claims of service connection for anal incontinence and an 
abdominal aortic aneurysm, is final, the evidence received 
since the December 1993 Board decision is not new and 
material, and the claims for this benefit are not reopened.  
38 U.S.C.A. §§  5108, 7104(a) (b) (West 1991 & Supp. 1999); 
38 C.F.R. §§ 3.104, 3.156, 20.1100(a) (1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Background

The RO originally denied service connection for an anal 
fistula in August 1962 on the basis that it was not shown in-
service, but that internal and external hemorrhoids were 
noted on entrance for the second period of service.  A May 
1966 rating decision denied service connection for rectal 
conditions, including anal incontinence, as the evidence did 
not serve to establish the onset of the conditions in-
service.  In a January 1967 decision, the Board denied the 
veteran's claim seeking entitlement to service connection for 
rectal conditions, including anal incontinence.  That 
decision was primarily based on a finding that the evidence 
of record did not demonstrate that the veteran presently had 
residuals of a rectal abscess for which service connection 
may be granted.  The veteran was provided notice of the 
adverse decision.  

In a January 1982 Board decision, it was held that anal 
incontinence was not incurred in or aggravated by active 
military service.  The Board reconsidered the claim in June 
1983 and affirmed the January 1982 Board decision. 

The Board also observes that the RO originally denied service 
connection for an abdominal aortic aneurysm in February 1987 
on the basis that the condition was not diagnosed or treated 
in-service nor within one year following the veteran's 
release from service.  The veteran was notified of this 
adverse decision in April 1987.  He did not file an appeal.  
Subsequently, the veteran sought to reopen these claims.  In 
a December 1993 decision, the Board found that new and 
material evidence had not been submitted to reopen the 
service connection claims for anal incontinence on the basis 
that the medical evidence did not establish a relationship to 
his service and for an abdominal aortic aneurysm on the basis 
that the condition was not diagnosed or treated in-service 
nor within one year following his release from service.  The 
Board stresses that the Court in December 1994 upheld the 
Board's December 1993 decision.  

Additional evidence associated with the claims file 
subsequent to the December 1993 Board decision includes the 
following: 

Statements and testimony from the February 1996 personal 
hearing at the RO reflects that the veteran is a physician, 
that he has appeared as his own expert witness, and that he 
believes his statements are new and material as to his 
claims.  He contends that his expert testimony regarding the 
etiology of his anal incontinence and anal fistula warrant 
service connection.  The veteran articulated the same 
assertions addressed above and added that he was not treated 
for an anal fistula while on active duty.  He also contends 
that his abdominal aortic aneurysm is due to an anamnestic 
reaction from injections received in-service and thereafter 
by the Federal Government.  He did not have any reactions to 
the injections in-service.  The veteran asserts that he first 
experienced intermittent back pains in 1979 after an 
injection, similar to the type of injections he had in-
service.  He was first diagnosed with an abdominal aortic 
aneurysm in 1985.  Since the surgery for the abdominal aortic 
aneurysm, the veteran has not had the back pain and believes 
that it supports his view that there is a direct relationship 
between the injections and his abdominal aortic aneurysm.  He 
testified that this nexus has not been established by medical 
research and that the connection thereto is a matter of 
incomplete knowledge - in "limbo."  He believes that the 
evidence should be sought from more expert persons than 
himself.  

II.  Effect of Hodge v. West on the Application to Reopen the 
Claims of Service Connection based on New and Material 
Evidence.

In Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998), the United 
States Court of Appeals for the Federal Circuit entered a 
decision in concerning the definition of the term "new and 
material evidence" found in 38 U.S.C.A. § 5108 (West 1991).  
In that determination, the Court of Appeals for the Federal 
Circuit held that the Court's decision in Colvin v. 
Derwinski, 1 Vet. App. 171 (1991), had "overstepped its 
judicial authority" by adopting a social security case law 
definition of "new and material evidence," rather than 
deferring to the "reasonable interpretation of an ambiguous 
statutory term established by [VA] regulation." Hodge, 155 
F.3d at 1364.  The Court of Appeals for the Federal Circuit 
further held that the Court's "legal analysis may impose a 
higher burden on the veteran before a disallowed claim is 
reopened" as to what constitutes "material evidence" Id. 
at 1363, and remanded the case for review under the 
Secretary's regulatory definition of "new and material 
evidence."

In Hodge, Court of Appeals for the Federal Circuit found that 
the definition of "new and material evidence" applied by 
the Court under Colvin was as follows:

Evidence is 'new and material' if: (i)  it was not 
of record at the time of the last final 
disallowance of the claim and is not merely 
cumulative of evidence of record; (ii) it is 
probative of the issue at hand; and if it is 'new' 
and 'probative' (iii) it is reasonably likely to 
change the outcome when viewed in light of all the 
evidence of record.

Hodge, 155 F.3d at 1359 (hereafter Colvin definition).   

The Court of Appeals for the Federal Circuit found that part 
(iii) imposed a higher burden on claimants than the VA 
regulatory definition because it:

. . . specifically focuses on the likely impact the 
new evidence submitted will have on the outcome of 
the veteran's claim; it requires that 'there must 
be a reasonable possibility that the new evidence, 
when viewed in the context of all the evidence, 
both old and new, would change the outcome.' 
(citations omitted).

Id. at 1361.

Citing the regulatory history, the Court of Appeals of the 
Federal Circuit held that:

. . . the purpose behind the [VA] definition was 
not to require the veteran to demonstrate that the 
new evidence would probably change the outcome of 
the claim; rather it emphasizes the importance of a 
complete record for evaluation of the veteran's 
claim.

Id. at 1363.

In this case, in the June 1996 Statement of the Case, in 
addressing whether new and material evidence had been 
submitted to reopen the claims, the RO provided the appellant 
with the provisions of 38 C.F.R. § 3.156(a).  Within the 
"Reasons and Bases" section of the Statement of the Case, 
the RO appears to use the correct post-Hodge analysis 
regarding new and material evidence, finding that the 
additional evidence in connection with the current claim did 
not constitute "new and material" evidence because it was 
duplicative evidence which was previously considered and, 
accordingly, merely cumulative.  However, in some sections, 
the June 1996 Statement of the Case appears to paraphrase the 
Colvin definition of new and material evidence, holding 
essentially that there must be a reasonable possibility that 
the new evidence, when viewed in the context of all the 
evidence, both new and old, would change the outcome.  It is 
important to note that in June 1996, the month the Statement 
of the Case was issued, the determination in Hodge had yet to 
be issued.

The Board finds that the RO has effectively ruled in the 
alternative, finding that the additional evidence is not 
"new" because it is cumulative, as well as finding that the 
additional evidence is not "material."  A finding that the 
evidence is not "new" would alone support the determination 
to deny the claim under the new post-Hodge definition of what 
constitutes new and material evidence.  Accordingly, as the 
claimant has been provided the controlling regulatory 
definition of "new and material evidence" and the RO's 
adjudication of the application to reopen the claims for 
service connection was consistent with that definition, it is 
not prejudicial for the Board to proceed with the 
adjudication of this claim.  Bernard v. Brown, 4 Vet. App. 
384 (1993).  Under this analysis, the finding that the 
evidence is not "material" was gratuitous, and thus any 
question as to whether the RO's ruling as to the materiality 
of the additional evidence was in accord with Hodge is 
rendered moot.  

This determination is consistent with the recent 
determination in Vargas-Gonzalez v. West, 12 Vet. App. 63 
(1998).  In Vargas-Gonzalez, the Court determined that if, 
and only if, the Board had found that the evidence to reopen 
was "new" with its determination concerning materiality of 
the evidence (based on the now-invalid Colvin test for 
materiality) would the question of the need for a remand for 
readjudication consistent with Hodge be necessary.  
Accordingly, because the Board's determination that the 
evidence in Vargas-Gonzalez was not "new" was plausible, 
and thus not clearly erroneous, the Court held that a remand 
under Hodge need not be considered.  In the case before the 
Board at this time, it is found that the RO has determined 
that the evidence submitted by the veteran is not new.  In 
addition, in view of the fact that the Court has held in 
Fossie v. West, 12 Vet. App. 1 (1998), that the standard 
articulated in 38 C.F.R. § 3.156(a) is less stringent than 
the one previously employed by Colvin, the Board also 
determines that no prejudice will result to the veteran by 
the Board's consideration of this matter.  Bernard, 4 Vet. 
App. at 393-94.  Accordingly, a remand of this case, in light 
of the recent determination of Hodge, is not required.

III.  Whether New and Material Evidence has
been Submitted to Reopen the Claims of Service
Connection.

Pursuant to 38 U.S.C.A. § 5108 (West 1991), the Board must 
reopen a previously and finally disallowed claim when "new 
and material" evidence is presented or secured with respect 
to that claim.  See 38 U.S.C.A. § 7105(c) (West 1991) and 
Hodge.  38 C.F.R. § 3.156(a) (1998) provides as follows:

New and material evidence means evidence not 
previously submitted to agency decisionmakers which 
bears directly and substantially upon the specific 
matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to 
fairly decide the merits of the claim.

New evidence means more than evidence which has not been 
previously physically of record.  To be "new" additional 
evidence must be more than merely cumulative.  Colvin, 1 Vet. 
App. at 174.  However, for the purposes of establishing 
whether new and material evidence has been submitted, the 
credibility of the evidence, although not its weight, is to 
presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992). 

"If new and material evidence is presented or secured with 
respect to a claim which has been disallowed, the Board shall 
reopen the claim and review the former disposition of the 
claim."  38 U.S.C.A. § 5108.  Except as provided by 38 
U.S.C.A. § 5108, when the Board disallows a claim, it may not 
thereafter be reopened and allowed, and no claim based on the 
same factual basis shall be considered.  38 U.S.C.A. § 
7104(b).  When a claimant seeks to reopen a claim after an 
appellate decision and submits evidence in support of that 
claim, a determination must be made as to whether this 
evidence is new and material and, if it is, whether it 
provides a new factual basis for allowing the claim.  38 
C.F.R. § 20.1105(1998); see also 38 U.S.C.A. § 5108, 7104.  
Therefore, once a Board decision becomes final under section 
7104(b), "the Board does not have the jurisdiction to 
consider [the previously adjudicated claim] unless new and 
material evidence is presented, and before the Board may 
reopen such claim, it must so find."  Barnett v. Brown, 83 
F.3d 1380, 1383 (Fed. Cir. 1996).  

With regard to petitions to reopen previously and finally 
disallowed claims, the Board must conduct a three-step 
analysis.  Winters v. West, 12 Vet. App. 203, (1999) 
(explaining the holding in Elkins v. West, 12 Vet. App. 209 
(1999)).  First, the Board must determine whether the veteran 
has submitted new and material evidence under 38 C.F.R. 
§ 3.156(a).  If the Board determines that the submitted 
evidence is not new and material, then the claim cannot be 
reopened.  Second, if new and material evidence has been 
presented, then immediately upon reopening the claim the 
Board must determine whether, based on all the evidence of 
record in support of the claim, presuming the credibility, 
see Robinette v. Brown, 8 Vet. App. 69, 75-76 (1995), the 
claim as reopened (and as distinguished from the original 
claim) is well-grounded pursuant to 38 U.S.C.A. § 5107(a).  
Third, if the claim is well-grounded, the Board may then 
proceed to evaluate the merits of the claim but only after 
ensuring that the VA's duty to assist under 38 U.S.C.A. 
§ 5107(b) has been fulfilled.  Winters and Elkins, both 
supra; see also Manio v. Derwinski, 1 Vet. App. 140, 145-46 
(1991).

In relevant part, the evidence of record at the time of the 
December 1993 Board decision which denied reopening the 
claims of service connection for anal incontinence and an 
abdominal aortic aneurysm is summarized as follows: 

As noted, the veteran is a physician.  Service, VA, and 
private medical records, correspondence between the veteran 
and other physicians, and medical text, aggregated with 
written statements from the veteran and family members and 
hearing testimony, reflect the excision of an acute 
perirectal abscess in November 1943, during his first period 
of military service.  Hemorrhoidal tags were noted on 
examinations in July 1947, September 1947, and July 1950, 
during his second period of service.  An examination in June 
1956 reflects that the abdomen and viscera and the anus and 
rectum were evaluated as normal.  A Dr. Doud noted an anal 
fistula in March 1962.  There was no clinical documentation 
of anal incontinence.  The August 1962 VA examination 
reflects hemorrhoids, but no fistulae.  The veteran testified 
that he developed amoebic colitis, which further complicated 
his anal condition, and that the operations he underwent in 
the anal area in 1943, 1962 and 1964 led to incontinence.  
Statements submitted by his brother and ex-spouse reflect 
rectal complaints and history of anal fistula from 1956 to 
1964, respectively.  The veteran also submitted an April 1966 
statement, which contained a self-diagnosis of anal 
incontinence.  He indicated that the incontinence limited his 
activities.  VA examination and treatment records reveal that 
the veteran continued to have lower gastrointestinal (GI) 
problems which he associated with the perirectal abscess in-
service.  VA examination in June 1985 revealed diverticulosis 
and fecal incontinence.  A July 1985 GI examination report 
contained an assessment of anal incontinence.  The examiner 
noted that the veteran would be evaluated with rectal 
manometry prior to consideration of surgical or medical 
treatment.  The manometry was canceled.  An addendum to the 
cancellation reflects "apparently the veteran had rectal 
manometry several years ago, do not have the results.  Does 
not want to undergo repeat procedure.  Due to the infrequency 
of the [patient's] complaints, do not feel further GI 
eval[uation] needed."  

The evidence of record reflects no treatment for or clinical 
findings of an abdominal aortic aneurysm until May 1985.  VA 
records indicate that the veteran received in-patient 
treatment for an abdominal aortic aneurysm in June 1985, and 
has received treatment for an abdominal aortic aneurysm since 
that time.  In May 1986, the veteran testified that he 
suffered excruciating pain following prophylactic injections 
in 1979 given to avoid the contraction of diseases common in 
the Middle East.  He testified that the injections caused a 
reaction, initially manifested as back pain that led to the 
aneurysm.  The aneurysm reportedly ruptured in March 1992.  
At both his May 1992 RO hearing and his March 1993 travel 
board hearing, the veteran further explained his theory that 
his aortic aneurysm was caused by the anamnestic reaction 
precipitated by the 1949 and 1979 prophylactic injections 
required for travel in the Middle East.  He explained that 
this type of reaction was not scientifically proven at the 
time of the earlier denials of his claim, and as such he felt 
that the VA had a duty to assist him in the development of 
medical data that would substantiate his claim.  Medical 
literature submitted by the veteran addresses immunology, 
renal failure, aneurysms and the relationship between 
aneurysms and atherosclerosis.  Correspondence to and from 
other physicians consisted mainly of discussions on the 
etiology of the veteran's aortic aneurysm and possible immune 
reaction involvement.  Responses from two private physicians, 
G. Firestein and T. Whelan, fail to confirm the veteran's 
theory.  Other correspondence concerns the degree of 
disability of the veteran as a result of the aneurysm, 
hypertension, and stress.

With respect to the evidence added to the record since the 
December 1993 Board decision that denied reopening claims for 
service connection for anal incontinence and an abdominal 
aortic aneurysm, the Board observes that the veteran contends 
that his medical opinion should be accepted as truth in the 
absence of controverting evidence offered by the VA.  

The veteran's testimony and statements are not new.  These 
contentions state what was stated before the Board's 1993 
decision.  In this regard, the Board observes that 
independent medical opinions proffered by the veteran and 
considered in the December 1993 Board decision were not 
supportive of his contentions as to the etiology of the 
abdominal aortic aneurysm.  Additionally, the service medical 
records considered in the 1993 Board decision reflect no 
residuals of a perirectal abscess or complaints, treatment, 
or evaluation of an abdominal aneurysm or treatment for an 
immune reaction due to prophylactic immunizations in-service 
until many years after service.  The veteran, himself, 
testified that his medical opinion as regards the 
immunological response causing the abdominal aortic aneurysm 
had not been proven by scientific research.  Based on the 
foregoing, the Board was not obligated to accept his opinion 
as credible or conclusive on the matter of a medical nexus as 
regards the abdominal aortic aneurysm without new evidence 
showing that the claim is plausible.  

On review of the entire claims folder, the Board finds that 
the evidence presented by the veteran with respect to the 
issues on appeal is not new or material.  New evidence means 
more than evidence which was not previously physically of 
record.  The additional evidence submitted since the December 
1993 Board decision is cumulative and redundant of evidence 
previously of record when this case considered by the Board 
in 1993.  Thus, it is not new.  The veteran's testimony and 
statements are almost total reiterations of his previous 
contentions before the Board in December 1993 and at other 
times.  Prior decisions considered the fact that the veteran, 
a physician, had specialized knowledge.  In that regard, his 
statements warrant no additional special consideration in 
light of Hodge.  The veteran has propounded the same 
arguments he asserted at earlier hearings and fails to offer 
a new factual basis for the claims.  

In light of the above, the Board determines that the 
veteran's attempt to reopen his claims of entitlement to 
service connection for anal incontinence and an abdominal 
aortic aneurysm are unsuccessful because the evidence he has 
submitted does not meet the regulatory requirements found in 
38 C.F.R. § 3.156(a).  See Smith v. West, 12 Vet. App. 312 
(1999) (holding that if new evidence had not been submitted, 
the veteran had not fulfilled the requirement for new and 
material evidence to reopen his claim for service 
connection).  Accordingly, the claims are not reopened.  

The Board acknowledges the veteran's ongoing assertions that 
he was entitled to a trial de novo based on the October 1979 
Board decision.  The Board stresses that that decision was 
vacated and all considerations pursuant to that decision are 
void.  Therefore, the recommendations and considerations of 
the Board in that decision are moot.  The veteran has been 
provided numerous hearings to present both evidence and 
argument in support of his claims.    

This case has been to both the Board and the Court on more 
than one occasion.  However, again, the Board must find that 
unless the veteran provides new and material evidence to 
reopen the claim, the Board is bound by expressed statutory 
mandate not to consider the merits of the case.  Barnett v. 
Brown, 83rd F.3d 1380, 1384 (Fed. Cir. 1996).  In Barnett, 
the United States Court of Appeals for the Federal Circuit 
concluded that 38 U.S.C.A. § 7104 does not merely "empower" 
but "requires" the Board to first determine whether new and 
material evidence has been presented prior to an adjudication 
of the merits of the claim.  Thus, unless, and until, the 
veteran develops new and material evidence to provide a basis 
to reopen his claim, rather than reiterating previous 
contentions, the Board may not unilaterally adjudicate the 
merits of claims previously denied.  As new and material 
evidence has not been submitted to reopen the veteran's 
claims for service connection, the first element has not been 
met.  Accordingly, the Board's analysis must end here.  
Butler v. Brown, 9 Vet. App. 167, 171 (1996).



ORDER

New and material evidence has not been submitted to reopen a 
claim for abdominal aortic aneurysm; the appeal is denied.  

New and material evidence has not been submitted to reopen a 
claim for anal incontinence, the appeal is denied.  



		
	John J. Crowley
	Acting Member, Board of Veterans' Appeals

 

